 



Exhibit 10.6
Certain information in this document, marked by brackets, has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT
     THIS AMENDED AND RESTATED LICENSE (the “Agreement”) is made and entered
into as of April 1, 2006 (the “Amendment Date”), by and between Regents of the
University of Minnesota, a constitutional, educational corporation under the
laws of the state of Minnesota (the “University”) and Maxygen, Inc., a
corporation organized under the laws of Delaware (the “Company”).
Purpose
     A. The University owns the right to license to others certain rights to the
Licensed Patent Rights, as that term is defined and used in this Agreement. The
Company desires the University grant it a license to use, develop and
commercialize the Licensed Patent Rights. The University is willing to grant
such a license on the terms set forth below.
     B. The University and the Company entered into a License Agreement with
regard to the Licensed Patent Rights (then in effect) effective August 1, 2003,
and as of the Amendment Date have agreed to certain amendments and modifications
to the License Agreement, and accordingly have agreed to enter this Amended and
Restated License Agreement.
     NOW, THEREFORE, the parties agree that:
ARTICLE 1 — DEFINITIONS
     1.1 Definitions. For purposes of interpreting this License, the following
terms shall have the meanings ascribed to them below in this Section 1.1:
          “Affiliate” means any corporation or other business entity which
during the term of this Agreement controls, is controlled by, or is under common
control with the Company, but only for so long as such entity controls, is
controlled by, or is under common control with the Company. For this purpose,
control shall mean the possession of the power to direct or cause the direction
of the management and the policies of an entity whether through ownership
directly or indirectly of fifty percent (50%) or more of the stock entitled to
vote, and for non-stock organizations, the right to receive fifty percent (50%)
or more of the profits by contract or otherwise, or in countries where control
of fifty percent (50%) or more of such rights is not permitted in the country
where such entity exists, the maximum permitted in such country.
          “BLA” means a Biologics License Application, as defined in the United
States Food, Drug and Cosmetic Act and the regulations promulgated thereunder,
or any corresponding foreign application, registration or certification.
          “Co-Exclusive” means that the University may grant [****], with regard
to the applicable Licensed Patent Rights.
          “Company” means Maxygen, Inc. and its Affiliates.
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



          “Field of Use” means the field of use specified in Section 2(a) of the
attached Schedule A.
          “Financial Milestone Payment” means the payments by the Company to the
University specified in Section 5(c) of the attached Schedule A.
          “IND” means an Investigational New Drug application, as defined in the
United States Food, Drug and Cosmetic Act and the regulations promulgated
thereunder, or any corresponding foreign application, registration or
certification.
          “Licensed Patent Rights” shall mean the Patents and Patent
Applications.
          “Net Sales” means the gross amount received by the Company and its
Sublicensees for sales, leases and other dispositions of Products made during
the term of this License and the Post-termination Period less (i) all trade,
quantity, and cash discounts actually allowed, (ii) all credits and allowances
actually granted due to rejections, returns, billing errors, and retroactive
price reductions, (iii) import and/or export duties and tariffs, actually paid,
and (iv) excise, sale and use taxes, value added, and other consumption taxes
and similar taxes and other compulsory payments to governmental authorities,
(v) the cost of shipping packages and packing, if billed separately,
(vi) insurance costs and outbound transportation charges prepaid or allowed,
(vii) amounts paid to third parties for delivery devices sold with Products for
delivery of Products, and (viii) amounts allowed or credited due to returns or
uncollectable amounts.
          “Patent” means the patents described in Section 1 of the attached
Schedule A along with any valid and subsisting patent issued during the term of
this License by the United States Patent Trademark Office or any like foreign
body with respect to any Patent Application. The term “Patent” includes
reissues, reexaminations or extensions of a Patent.
          “Patent Application(s)” means the patent application(s) described in
Section 1(b) and/or Section 1(c) of the attached Schedule A. The term “Patent
Application” also means any continuations, continuations-in-part, divisions,
patents of addition, and substitutions of a Patent Application, including any
foreign counterparts thereof.
          “Post-termination Period” means the [****] day period commencing on
the date of termination or expiration of this License as described below in
Section 8.3.
          “Product” means any product or good made by, made for, or sold,
transferred or otherwise disposed of by the Company (or its permitted assignees
or sublicensees) that is within the scope of a Valid Claim or is made by a
process that is within the scope of a Valid Claim. The term “Product” refers
only to products and goods manufactured, made, sold, transferred or otherwise
disposed of during the period while the pertinent Valid Claim was subsisting in
the applicable country.
          “Rate” means the applicable percentage rate on Net Sales specified
below in attached Schedule A.
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

2



--------------------------------------------------------------------------------



 



          “Territory” means the geographical area specified in Section 6 of the
attached Schedule A.
          “Up-front Payment” means the payment by the Company to the University
specified in Section 5(a) of the attached Schedule A.
          “Valid Claim” means a claim of (i) a pending Patent Application, or
(ii) an issued and unexpired Patent which has not been held unpatentable,
invalid or unenforceable by a court or other government agency of competent
jurisdiction and has not been admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer or otherwise. Notwithstanding the foregoing,
if a claim of a pending Patent Application has not issued as a claim of an
issued Patent within [****] years after the date from which such claim takes
priority, such pending claim shall not be a Valid Claim for purposes of this
Agreement unless and until the patent is issued including such claim.
ARTICLE 2 — TERM
     2.1 Term. The term of this License shall commence on the Effective Date
first above written and, unless terminated earlier as provided below in
Article 8, this License shall expire on a country-by-country and
Product-by-Product basis, upon the later of:
          (i) if a relevant Patent has been or, during the term of this License,
is issued by any country, the date on which the Patent ceases to be valid and
subsisting in that or any other country (or in the event more than one Patent
has been licensed hereunder, the date on which none of the relevant Patents are
valid and subsisting in the applicable country); or
          (ii) if one or more Patent Applications have been filed prior to or
during the term of this License, the date on which no Valid Claims are pending
in the applicable country.
ARTICLE 3 — GRANT OF LICENSE
     3.1 Grant of License.
          3.1.1 The Company’s Rights.
               (a) Subject to the terms and conditions of this License, the
University hereby grants to the Company, and the Company hereby accepts, the
following licenses:
                    (i) an exclusive license under the Licensed Patent Rights
subject to [****] of Schedule A, to manufacture, have manufactured, import, have
imported, use, sell, offer for sale, lease or otherwise dispose of Products in
the Territory in the Field of Use as described in Section 2(A) of Schedule A;
and
                    (ii) a Co-Exclusive license under the Licensed Patent Rights
subject to [****] of Schedule A, to manufacture, have manufactured, import, have
imported, use,
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

3



--------------------------------------------------------------------------------



 



sell, offer for sale, lease or otherwise dispose of Products in the Territory in
the Field of Use as described in Section 2(B) of Schedule A.
Nothing herein shall be construed to grant the Company any rights other than the
rights expressly granted it in these Licenses to the Patent(s) or Patent
Application(s) or to any other University-owned technology, patent applications
or patents.
               (b) Except as provided in this paragraph, the Company shall not,
and shall not attempt to, assign any of its rights under this License. The
Company, without the prior approval of the University, may assign this License
to (i) an Affiliate of the Company; or (ii) an entity that acquires all or
substantially all of the business or assets of the Company to which this
Agreement pertains, whether by merger, reorganization, acquisition, sale,
operation of law, or otherwise. The Company may also assign this Agreement with
the written consent of the University. The terms and conditions of this
Agreement shall be binding on and inure to the benefit of the permitted
successors and assigns of the Parties. Any assignment made in violation of this
paragraph shall be void and shall grant the University the right to terminate
this Agreement as provided below in Section 8.1.
               (c) The Company may sublicense the rights granted it in
Section 3.1.1 as provided in Section 3 of Schedule A.
          3.1.3 The University’s Rights.
               (a) The University retains an irrevocable, nonexclusive and
nontransferable right to use the Licensed Patent Rights and the inventions
claimed in each Patent Application and Patent for its own educational,
non-commercial research, and non-commercial medical purposes.
               (b) The University may publish or otherwise disclose (in writing
or orally) descriptions of the inventions described in the Licensed Patent
Rights. The parties acknowledge the Company’s interest in preserving the
patentability of the inventions described in the Licensed Patent Rights. No less
than [****] days prior to the submission of an abstract, paper or article for
publication or prior to the date of the intended disclosure that recounts
material information relating to the aspects of the inventions described in the
Licensed Patent Rights that have not been protected under applicable patent and
other intellectual property laws, the University shall notify the Company of the
planned publication or disclosure and shall provide the Company a copy of any
such abstract, paper or article or a written description of the purposed oral
presentation. Within such thirty-day period, the Company may deliver to the
University written objections to such disclosures. The University shall, if the
Company requests, prohibit the publication or disclosure of any description if
(i) the publication or disclosure would violate the terms of any nondisclosure
agreement between the Company and the University, including without limitation,
Section 12.4 below, or (ii) the publication or disclosure would prevent or
hinder the patentability of the inventions claimed in the Licensed Patent
Rights.
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

4



--------------------------------------------------------------------------------



 



          3.1.4 [****].
               (a) If the Company wishes to expand the scope of the Field of Use
of the Licensed Patent Rights to include [****] (the “Subfield”), the Company
shall notify University in writing, and in such event the Company shall have the
option to include the Subfield in the Field of Use, with notice to the
University. In any such event, the Company shall pay to the University for the
inclusion of the Subfield in the Field of Use an additional [****] payment equal
to that set forth in Section 5[****] of Appendix A and royalty and milestone
payments for Products for use in the Subfield as set forth in Sections 5(b) and
(c) of Appendix A.
               (b) If a third party wishes to license any of the Licensed Patent
Rights for use in the Subfield, then University shall notify Maxygen, and
Maxygen shall have a first right to obtain from University a license to expand
the Field of Use to include the Subfield. If Maxygen notifies University within
[****] days of University’s notice that Company wishes to expand its license to
include the Subfield and pays to the University the [****] payment described in
Section 3.1.4(a) above, then the Subfield shall be included in the Field of Use
and subject to the Company’s exclusive license hereunder.
          3.1.5 Covenant Not to Sue. To ensure that the Company has freedom to
practice the rights granted to it in this Agreement, the University agrees that
University and its assignees and/or licensees shall not enforce, or facilitate
the enforcement of, against the Company and/or its Affiliates, Sublicensees,
distributors and/or end users of any Product (each, an “Authorized Entity”), any
issued patent owned by University or that University has the right to enforce,
that any Authorized Entity may infringe in connection with the development,
manufacture, use, importation, offer for sale or sale of any Product in the
Field of Use, on the condition that [****].
ARTICLE 4 — COMMERCIALIZATION
     4.1 Commercialization and Performance Milestones. The Company shall use its
[****] efforts, consistent with sound and reasonable business practices and
judgment, to commercialize a Product [****] and to meet market demand therefor.
Efforts by the Company’s sublicensees shall be deemed to be efforts by the
Company for the purpose of this Section 4.1.
     4.2 U.S. Manufacture of Products. To the extent required by 35 U.S.C. §204,
the Company hereby agrees that it shall, and it shall require and cause any
assignees or sublicensees to, substantially manufacture all Products in the
United States of America if (A) the Products are to be sold in the United States
of America and (B) the Products embody or are produced through use of an
invention which is subject to the rights of the federal government of the United
States of America, as described above in subsection 3.1.2.
     4.3 Commercialization Reports. Throughout the term of this License and
during the Post-termination Period, the Company shall deliver to the University,
in addition to any Reports described below in Section 5.3, [****] written
reports summarizing the Company’s efforts and plans to commercialize and sell
Products.
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

5



--------------------------------------------------------------------------------



 



     4.4 Use of the University’s Name and Trademarks or the Names of University
Faculty, Staff or Students. No provision of this License grants the Company any
right or license to use the name or trademarks of the University nor the names
or identities of any member of the faculty, staff or student body of the
University. The Company shall not use any such trademarks, names or identities
without the University’s and, as the case may be, the member of the faculty,
staff or student body’s prior written approval.
ARTICLE 5 — PAYMENTS, REIMBURSEMENTS, REPORTS AND RECORDS
     5.1 Payments.
          5.1.1 Up-front Payment. Within five (5) business days of the Effective
Date of this License, the Company shall deliver to the University, as a one-time
Up-front Payment, its check in the amount, if any, specified in attached
Schedule A.
          5.1.2 Financial Milestones. Within [****] business days of the
attainment of a milestone described in Section 5(c) of the attached Schedule A,
the Company shall deliver to the University its check in the amount, if any,
specified in such section of Schedule A.
          5.1.3 Running Royalties. Within [****] days after the last day of a
calendar quarter during the term of this License and during the Post-termination
Period, the Company shall deliver to the University its check in the applicable
amount for royalties on Net Sales of Products, as specified in Section 5(b) of
Schedule A.
          5.1.4 Annual License Payments. Commencing on the first Anniversary of
the Effective Date of this License, the Company shall deliver to the University,
as an Annual License Payment, its check in the amount specified in Section 5(d)
of Schedule A.
          5.1.5 Currency and Checks. All computations and payments made under
this License shall be in United States dollars. For purposes of determining the
dollar value of transactions conducted in non-United States dollar currencies,
the exchange rate for the currency into dollars shall be the rate set by
Citibank, N. A. (or its successor), in New York, New York on the last business
day of the month in which the transaction was entered into.
          5.1.6 Payment Means and Address. All checks to the University shall be
made payable to the “Regents of the University of Minnesota” and shall be mailed
to the address specified in Section 12.10 of this License.
     5.2 Reimbursement of Patent Prosecution Expenses. Within sixty (60) days of
its receipt of the University’s invoice for reimbursable expenses as specified
in Sections 6.1 and 6.2 hereof, the Company shall deliver to the University its
check in the amount of such invoice. Each such invoice shall specify the date on
which the expense was incurred, the purpose of the expense (including, as
applicable, a detailed summary of patent attorney services giving rise to the
expense), and the Patent or Patent Application to which the expense relates.
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

6



--------------------------------------------------------------------------------



 



     5.3 The Company’s Reports. Commencing with the first commercial sale of a
Product, within [****] days after the last day of a calendar quarter during the
term of this License and the Post-termination Period, the Company shall deliver
to the University a written Report (a copy of the form of which is attached as
Exhibit B) recounting the number and Net Sales amount (expressed in U. S.
dollars) of all sales, leases or other dispositions of Products by the Company
and its sublicensees during such calendar quarter.
     5.4 Records Retention and Audit Rights.
          5.4.1 The Company, at its expense, shall keep and maintain complete
and accurate records of all sales, leases, and other dispositions of Products
which enable the calculation of royalties payable hereunder to be verified. The
Company shall retain the books and records for each quarterly period for [****]
years after the submission of the corresponding report under Section 5.3 hereof.
          5.4.2 The University, at its expense, except as set forth below in
this subsection, shall have the right to select an independent certified public
accountant, reasonably acceptable to the Company, to inspect and audit the
Company’s records referred to in subsection 5.4.1 hereof no more than once per
calendar year, at the Company’s address as set forth in Section 12.10 hereof or
such other location as the parties shall mutually agree during the Company’s
normal business hours, for the sole purpose of verifying the accuracy of the
Company’s payments and compliance with this Agreement. Such independent
accountants may have access to the relevant books and records of the Company to
conduct a review or audit. The accounting firm shall enter into a
confidentiality agreement with the Company and shall report to Licensor only
whether there has been a royalty underpayment and, if so, the amount thereof.
The Company shall reimburse the University for all its out-of-pocket expenses to
inspect and audit such records if the results of such inspection and audit
determines that the Company has underpaid amounts owed to the University by at
least [****] in a year.
     5.5 Interest. Interest computed at [****] per annum shall accrue on all
unpaid fees and reimbursements owed to the University under this License,
commencing on the date payment for such fee or reimbursement was due and owing.
ARTICLE 6 – PATENT APPLICATIONS AND PATENTS
     6.1 Pre-License Patent Filings and Cost Reimbursement. The parties
acknowledge that as of the date of this License, each Patent has been issued to
the University and the University has filed each Patent Application listed with
a serial number in attached Schedule A. Pursuant to Section 5.2, the Company
shall reimburse the University the amount specified in Section 4(a) of the
attached Schedule A.
     6.2 Patent Application Filings during the Term of this License.
          6.2.1 The University, in consultation with the Company, shall
determine in which other countries the University will file, or cause to be
filed, additional Patent Applications. In the event the University and the
Company mutually agree that the University should file a Patent Application in a
particular country, the University shall retain counsel of its choice,
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

7



--------------------------------------------------------------------------------



 



reasonably acceptable to the Company, to file and prosecute such Patent
Application; the University shall take all commercially reasonable steps to
cause a Patent Application to be timely filed and a Patent to be issued in that
country; the University shall inform the Company promptly of the status of the
prosecution of each Patent Application, including delivering to the Company
copies of all notices, written and oral communications with governmental
officials, and documents, and shall consult with the Company on the prosecution
of the patent application as described in Section 6.3; and the Company shall
reimburse the University for the percentage set forth in Section 4(b) of
attached Schedule A of the University’s out-of-pocket costs, including
application and attorneys’ fees, to prosecute such Patent Application(s) and if,
any Patent(s) are issued during the term of this License, to maintain it.
          6.2.2 In the event the University and the Company do not reach an
agreement as to whether a Patent Application should be filed in a particular
country, the University may, but shall have no duty or obligation hereunder to,
file and prosecute such patent application at the University’s own expense. No
provision of this License limits, conditions or otherwise affects the
University’s right to prosecute a Patent Application in any country. Subject to
Section 6.4 below, the University retains the sole and exclusive right to file
or otherwise prosecute the Patent Applications.
          6.2.3 In the event that the Company notifies the University in writing
that the Company does not wish to support the filing, prosecution and/or
maintenance of any Patent Application or Patent within the Licensed Patent
Rights in one or more countries, the Company shall not be obligated to pay any
further expenses for such activities undertaken by the University with respect
to such patent application or patent. With respect to countries in which the
Company notifies the University that the Company does not wish to pay for
filing, prosecution or maintenance of Patents and Patent Applications within the
Licensed Patent, the Company shall thereby relinquish its rights under such
Patent or Patent Application in that country, and the University shall have the
sole right to decide on applying for patent protection and maintaining any
Patents, at the University’s expense, in such countries.
          6.2.4 It is understood and agreed that the Company wishes to file
divisionals of certain Patent Applications to ensure patent coverage of the
Field of Use, and the University agrees to file and prosecute such divisional
Patent Applications, subject to the terms of this License Agreement.
     6.3 University’s Responsibilities. The University shall consult with the
Company regarding the conduct of all such activities, by providing the Company a
reasonable opportunity to review and comment on all proposed submissions to any
patent office before submission. For the purpose of this Agreement, “reasonable
opportunity” shall mean that the Company shall receive from the University or
its patent counsel true copies of all documents relating to filing,
registration, prosecution, and maintenance of patent applications and patents
within the Licensed Patent Rights as soon as reasonably practical after the
University has received such documents and materials and at least [****] days
before any date imposed upon the University for action or response with respect
to such patent applications or patents. The University agrees to consider the
Company’s comments concerning such documents and materials, and shall use its
best efforts to incorporate into the final version of such documents and
materials any modification(s) and/or claim(s) requested by the Company.
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

8



--------------------------------------------------------------------------------



 



     6.4 University’s Failure to Prosecute. In the event the University declines
to file or having filed fails to further prosecute or maintain any Patent
Applications or Patents, or conduct any interferences, re-examinations,
reissues, oppositions, within a reasonable time therefor, then the Company shall
have the right, upon thirty (30) days prior notice to the University, to
prepare, file, prosecute and maintain such Patent Applications and Patents in
such countries as it deems appropriate, and conduct any interferences,
re-examinations, reissues or oppositions, at its sole expense, using patent
counsel of its choice.
     6.5 Maintenance of Patents. The University shall take all commercially
reasonable steps to cause the Patents to remain or be valid and subsisting.
     6.6 Ownership of the Patents and Patent Applications. No provision of this
License grants the Company any rights, titles or interests (except for the grant
of license in subsection 3.1.1 hereof) in the Patents or Patent Applications,
notwithstanding the Company’s payment of all or any portion of the patent
prosecution costs.
     6.7 Patent Term Extensions.
          6.7.1 With respect to any Patent in [****] of Schedule A, at the
Company’s request, the University will designate the Company or its designee as
its agent for obtaining an extension of such patent or governmental equivalent
which extends the exclusivity of any of the Patent subject matter where
available in any country in the world or if not feasible, at the Company’s
option, permit the Company to file in the University’s name or diligently obtain
such extension for the Company or its sublicensee(s), at the Company’s expense.
Furthermore, the University shall provide reasonable assistance to facilitate
the Company’s or its sublicensees’ efforts to obtain any such extension.
          6.7.2 With respect to any Patent in [****] of Schedule A, University
and Company agree to discuss the Company’s request for obtaining an extension of
such Patent or governmental equivalent which extends the exclusivity of any of
the Patent Subject Matter where available in any country. University will use
reasonable efforts to accommodate Company’s request, [****].
ARTICLE 7 — INFRINGEMENT
     7.1 Third Party Infringement of the Patent.
          7.1.1 Notice.
               (a) Third Party Infringement. In the event a party hereto learns
of substantial, credible evidence that a third party is making, using or selling
a product in the Field of Use and in the Territory that infringes one or more of
the Patents, such party shall deliver written notice of the possible
infringement to the other party and thereafter promptly meet to discuss the
evidence suggesting infringement of the Patent.
               (b) Declaratory Judgments, etc. If either party hereto becomes
aware that any of the Patents become subject to a declaratory judgment action,
re-examination,
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

9



--------------------------------------------------------------------------------



 



opposition or similar proceeding, such party shall promptly notify the other
party hereto describing the facts relating thereto in reasonable detail.
          7.1.2 Infringement.
               (a) The Company, as exclusive licensee of the Patents in the
Field of Use, has the first right, but not the obligation, to take action in its
own name to secure the cessation of any infringement in the Field of Use, and/or
to bring suit against such alleged infringement of the Patents, as well as other
rights granted to Company under Section 3.1, by promptly giving written notice
to the University. All recoveries in such suits shall belong solely to the
Company, and only the portion of a recovery representing the Company’s lost Net
Sales, minus the Company’s documented out-of-pocket legal expenses for the suit
(if such expenses were not separately reimbursed in the recovery), shall be
subject to the applicable royalty under Section 5.1.3. The University agrees it
will reasonably cooperate with the Company and, if made necessary under law,
join as a party in such suits. Even if not required by law, the University may
join and be represented by separate counsel in such suits at its own expense. If
the University is joined as a party in such a suit, then the entire recovery by
the Company, after the Company and University are proportionately reimbursed
from such recovery for their documented out-of-pocket legal expenses for the
suit (including, without limitation, attorneys and expert fees), shall be
considered Net Sales of Product and subject to the applicable royalty under
Section 5.1.3.
               (b) If the Company elects not to exercise its right to prosecute
or take other appropriate action against an alleged infringer, it shall promptly
notify the University in writing, and the University shall then have the right,
or may assign the right to prosecute or take other appropriate action against an
alleged infringer to a third party, at no cost to Company, to bring suit or take
other appropriate action against the alleged infringer, in which case any
recovery shall belong to the University or its assignee. University may provide
notice to other parties who have taken licenses under the Patents that the
Company and/or the University intend to assert the Patents against potential
third party infringers as set out in subsection (a) above. Any such notice to
such other parties shall be subject to a written confidentiality agreement that
requires such other parties not to disclose such notice or the content thereof
to any other party.
               (c) No settlement, consent judgment or other voluntary final
disposition of a suit being prosecuted by a party or a third party assignee of
University under this Section 7.1.2 may be entered into without the consent of
the other party to this Agreement if such settlement, consent judgment or other
voluntary final disposition would alter, derogate or diminish such other party’s
rights under the Agreement or otherwise materially adversely affect such other
party to this Agreement, which consent shall not be unreasonably withheld or
delayed.
               (d) University shall promptly provide notice to third parties who
take or have taken licenses under the Patents, and have their written agreement,
that the Company, at its sole discretion shall have the first right to assert
the Patents in the Field of Use and other rights granted to Company under
Section 3.1 against potential third party infringers as set out in subparagraph
(b) above and that no settlement, consent judgment or other voluntary final
disposition of any suit being prosecuted by a third party relating to the
practice of the Patents in

10



--------------------------------------------------------------------------------



 



the Field of Use may be entered into without the consent of Company if such
settlement, consent judgment or other voluntary final disposition could alter,
derogate or diminish Company’s rights under the Agreement or otherwise
materially adversely affect Company, which consent shall not be reasonably
withheld or delayed.
               (e) University shall require any third parties who take or have
taken licenses under the Patents to provide advance written notice to University
of any intent by such third party to bring suit or other action concerning the
practice of the Patents outside the Field of Use. University shall promptly
provide written notice to Company upon receipt of any such written notice from
such third parties. Company shall have the right to join such suit or other
action and be represented by separate counsel at Company’s own expense.
University shall promptly provide notice to such third parties and have their
written agreement of such third parties that the Company has the rights set
forth in this Section 7.1.2.
               (f) In any suit, action or other proceeding in connection with
enforcement and/or defense of any of the Patents in the Field of Use, the
University shall cooperate fully with the Company, including without limitation
by executing such documents as the Company may reasonably make available to the
University, at reasonable times, all relevant records, papers, information,
samples and other similar materials in the University’s possession relating to
the applicable Patent, at no additional charge other than reimbursement for
out-of-pocket expenses incurred by the University at the request of the Company.
     7.2 The Company’s Alleged Infringement. In the event a third party
commences an action alleging that the Company’s manufacture, sell, lease or
other disposition of Products infringes the patent rights of a third party, such
party promptly thereafter shall deliver written notice of the possible
infringement to the other party, describing in detail the action. The Company
shall defend and hold harmless the University from liabilities arising out of
such an action brought by such third party.
ARTICLE 8 — TERMINATION
     8.1 By the University.
          8.1.1 The following events shall constitute an Event of Default by the
Company:
               (i) if royalties or reimbursements due the University are unpaid;
               (ii) if the Company materially breaches any material term of this
License;
               (iii) if the Company fails to pay the milestone payments set
forth in attached Schedule A for milestones achieved; or
               (iv) if the Company transfers its rights hereunder in violation
of subsection 3.1.1(b) hereof.

11



--------------------------------------------------------------------------------



 



          8.1.2 Upon the occurrence on an Event of Default by the Company, the
University may deliver to the Company a written Notice of Default. The
University may terminate this License and the Company’s license to use the
Licensed Patent Rights by delivering to the Company a written Notice of
Termination if the default has not cured in full within [****] days of the
delivery to the Company of the Notice of Default; provided, however, if either
party receives notification from the other of a material breach and if the party
alleged to be in breach notifies the nonbreaching party in writing within [****]
days of receipt of default notice that it disputes the asserted default, the
parties shall discuss in good faith and attempt to resolve such dispute. If the
parties are unable to resolve such dispute within [****] days after notice of
the dispute is received by the nonbreaching party, the matter will be submitted
to arbitration and no termination shall become effective prior to the completion
of such arbitration, and unless approved by the arbitrators.
     8.2 By the Company. The Company may terminate this License in its entirety
or with respect to any Licensed Patent Rights and/or any country, at any time,
by delivering to the University a written notice of termination at least [****]
days prior to the effective date of termination.
     8.3 Post-termination Period.
          8.3.1 Even after the termination under Section 8.2 hereof or the
expiration of this License, the Company and its Sublicensees may sell, lease, or
otherwise dispose of Products in the Territory, provided the Products were
manufactured prior to the effective date of termination or the expiration of
this License.
          8.3.2 In the event of any termination of this License under
Section 8.1 hereof, the Company shall not have a license under the Licensed
Patent Rights to manufacture, have manufactured, use, sell, lease or otherwise
dispose of Products if the arbitrator determines that this is the appropriate
remedy for a breach of this Agreement by the Company.
     8.4 Survival of Sublicensees. In the event of any termination of this
Agreement, any sublicenses granted by the Company shall remain in force and
effect and shall be assigned by the Company to the University, provided, that
such sublicensee is currently in good standing with regard to its obligations
under the sublicense or has cured any default or breach within the period
provided in such sublicense, and further provided, that the financial
obligations of each such Sublicensee shall be limited to those due the
University hereunder for the practice of such a sublicense.
ARTICLE 9 — INDEMNIFICATION AND INSURANCE
     9.1 The Company’s Indemnification. Throughout the term of this License and
thereafter, the Company shall indemnify, defend and hold the University harmless
from all third party suits, actions, claims, liabilities, demands, damages,
losses or expenses (including reasonable attorneys’ and investigative expenses),
relating to or arising out of the manufacture, use, lease, sale, or other
disposition of a Product by the Company, including, without limitation, breach
of contract and warranty and product liability claims relating to a Product.
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

12



--------------------------------------------------------------------------------



 



     9.2 The University’s Indemnification. Subject to the limitations on
liability set forth in article 11 hereof, throughout the term of this License
and thereafter, the University shall indemnify, defend and hold the Company
harmless from all suits, actions, claims, liabilities, demands, damages, losses
or expenses (including reasonable attorneys’ and investigative expenses),
relating to or arising out of the University’s breach of the express warranties
set forth in Section 10.2 hereof.
     9.3 The Company’s Insurance.
          9.3.1 No later than [****], the Company shall maintain in full force
and effect comprehensive general liability (CGL) insurance, with single claim
limits of $[****] or more. Such insurance policy shall include coverage for
claims that may be asserted by the University against the Company under
Section 9.1 hereof and for claims by a third party against the Company or the
University arising out purchase or use of a Product. Such insurance policy shall
name the University as an additional insured. Upon receipt of the University’s
written request, the Company shall deliver to the University a copy of the
certificate of insurance for such policy.
          9.3.2 The provisions of Section 9.3.1 hereof shall not apply if the
University agrees in writing to accept the Company’s self-insurance plan as
adequate insurance.
ARTICLE 10 — WARRANTIES
     10.1 Authority. Each party represents and warrants to the other party that
it has full corporate power and authority to execute, deliver and perform this
License, and that no other corporate proceedings by such party are necessary to
authorize the party’s execution or delivery of this License.
     10.2 Exclusive Rights. The University represents and warrants that (i) to
the best of its knowledge, the University is the sole and exclusive owner of all
right, title and interest in and to the Licensed Patent Rights; (ii) the
Licensed Patent Rights are free and clear of any lien, encumbrance, security
interest or restriction on license; (iii) it has not previously granted, and
will not grant during the term of this Agreement, any right, license or interest
in or to the Licensed Patent Rights, or any portion thereof, inconsistent with
the license granted to the Company herein; (iv) there are no threatened or
pending actions, suits, investigations, claims or proceedings in any way
relating to the Licensed Patent Rights.
     10.3 Disclaimers.
          10.3.1 EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN SECTIONS 10.1
AND 10.2 HEREOF, THE UNIVERSITY DISCLAIMS AND EXCLUDES ALL WARRANTIES, EXPRESS
AND IMPLIED, CONCERNING THE TECHNOLOGY, THE PATENT(S), THE PATENT APPLICATION(S)
AND ANY PRODUCTS INCORPORATING THE TECHNOLOGY, INCLUDING, WITHOUT LIMITATION,
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PARTICULAR PURPOSE.
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

13



--------------------------------------------------------------------------------



 



          10.3.2 The University expressly disclaims any warranties and makes no
representations:
               (i) that the Patent Applications will be approved or that a
Patent will issue;
               (ii) concerning the validity or scope of any Patent; or
               (iii) that the manufacture, use, sell, lease or other disposition
of Products will not infringe a third party’s patent or violate its intellectual
property rights.
ARTICLE 11 — DAMAGES
     11.1 Remedy Limitation. EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR (A) PERSONAL INJURY OR
PROPERTY DAMAGES OR (B) LOST PROFITS, LOST BUSINESS OPPORTUNITY, INVENTORY LOSS,
WORK STOPPAGE, LOST DATA OR ANY OTHER RELIANCE OR EXPECTANCY, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OF ANY KIND.
     11.2 Damage Cap. IN NO EVENT SHALL THE UNIVERSITY’S TOTAL LIABILITY FOR THE
BREACH OR NONPERFORMANCE OF THIS AGREEMENT EXCEED THE AMOUNT OF ROYALTIES PAID
TO THE UNIVERSITY UNDER SECTION 5.1 OF THIS LICENSE. THIS LIMITATION SHALL APPLY
TO CONTRACT , TORT AND ANY OTHER CLAIM OF WHATEVER NATURE.
ARTICLE 12 — MISCELLANEOUS PROVISIONS
     12.1 Amendment and Waiver. This License may be amended from time to time
only by a written instrument signed by the parties hereto. No term or provision
of this License shall be waived and no breach excused unless such waiver or
consent shall be in writing and signed by the party claimed to have waived or
consented. No waiver of a breach shall be deemed to be a waiver of a different
or subsequent breach.
     12.2 Assignment. Except as provided in Section 3.1.1 of this License, the
Company shall not assign its interest under this Agreement, unless the
University consents to the assignment. Any Agreement or assignment attempted to
be made in violation of this section shall be void. This Agreement shall inure
to the benefit of the Company and the University and their respective permitted
assignees and sublicensees.
     12.3 Applicable Law. The internal laws of the state of Minnesota shall
govern the validity, construction and enforceability of this License, without
giving effect to the conflict of laws principles thereof.

14



--------------------------------------------------------------------------------



 



     12.4 Confidentiality. The parties acknowledge that the University is
subject to the terms and provisions of the Minnesota Government Data Practices
Act, Minnesota Statutes, §13.01 et seq. (the “Act”). The parties further
acknowledge that the Act requires, with certain exceptions, the University to
permit the public to inspect and copy any information which the University shall
have collected, created, received, maintained, or disseminated. The parties
further acknowledge that in connection with the performance of this License, the
Company may deliver to the University certain information (“Trade Secret
Information”) which the Company deems proprietary and confidential. In the event
the University receives a request under the Act for the inspection of any Trade
Secret Information, the University shall promptly notify the Company of such
request and shall refuse to disclose the Trade Secret Information. In no event
shall the University be required to commence or defend any action to prohibit
the inspection and copying of any Trade Secret Information. The Company shall
defend, indemnify, and hold harmless the University and each of its regents,
officers, employees and agents from and against any claim, suit, demand, or
expense (including reasonable attorneys’ fees and investigation expenses) that
arose out of or related to the Company’s request the University refuse to
divulge any Trade Secret Information. The Company for itself and its employees
and agents hereby waives any claim or cause of action of whatever nature against
the University and each of its regents, officers, employees, and agents that
arose out of or related to a request to inspect or copy any Trade Secret
Information. In no event shall the University be liable to any person for any
expenses or damages, including, but not limited to, consequential, special, or
incidental damages or lost profits, in connection with the inspection or copying
of any Trade Secret Information.
     To the extent permitted by law, the University shall hold in confidence and
disclose only to University employees who need to know the Reports described in
Section 5.3 hereof and the records inspected pursuant to Section 5.4 hereof. No
provision of this License shall prohibit, limit, or condition the University’s
right to use and disclose any information in connection with enforcing this
License, in court or elsewhere.
     12.5 Consent and Approvals. Except as otherwise expressly provided, all
consents or approvals required under the terms of this License shall be in
writing and shall not be unreasonably withheld or delayed.
     12.6 Construction. The headings preceding and labeling the sections of this
License are for the purpose of identification only and shall not in any event be
employed or used for the purpose of construction or interpretation of any
portion of this License. As used herein and where necessary, the singular shall
include the plural and vice versa, and masculine, feminine and neuter
expressions shall be interchangeable.
     12.7 Enforceability. If a court of competent jurisdiction adjudges a
provision of this License unenforceable, invalid or void, such determination
shall not impair the enforceability of any of the remaining provisions hereof
and such provisions shall remain in full force and effect.
     12.8 Entire Agreement; No Third Party Beneficiaries. This License
(including all attachments, exhibits and amendments hereto) is intended by the
parties as the final and binding expression of their contract and agreement and
as the complete and exclusive statement of the terms thereof. This Agreement
cancels, supersedes and revokes all prior negotiations,

15



--------------------------------------------------------------------------------



 



representations and agreements among the parties, whether oral or written,
relating to the subject matter of this Agreement.
     No provision of this Agreement, express or implied, is intended to confer
upon any person other than the parties to this Agreement any rights, remedies,
obligations, or liabilities hereunder.
     12.9 Language and Currency. Unless otherwise expressly provided in this
License, all notices, reports and other documents and instruments that a party
hereto elects or is required by the terms of this License to deliver to the
other party hereto shall be in English, and all notices, reports and other
documents and instruments detailing revenues and earned under this License or
expenses chargeable to a party hereto shall be United States dollar denominated.
     12.10 Notices/Administration. All notices, requests and other
communications that a party is required or elects to deliver shall be in writing
and shall be delivered personally or by facsimile (provided such delivery is
confirmed) or by a recognized overnight courier service or by United States
mail, first-class, certified or registered, postage prepaid, return receipt
requested, to the other party at its address set forth below or to such other
address as such party may hereafter designate by notice given pursuant to this
section:

         
 
  If to the University:   Patent and Technology Marketing
 
      University of Minnesota
 
      University Gateway Center, Suite 450
 
      200 Oak Street S. E.
 
      Minneapolis, MN 55455
 
      Facsimile No.: (612) 624-6554
 
       
 
  If to the Company:   Maxygen, Inc.
 
      515 Galveston Drive
 
      Redwood City, CA 94063
 
      Attention: General Counsel
 
      Facsimile No.: (650) 298-5803

     12.11 Relationship of Parties. In entering into, and performing their
duties under, this License, the parties are acting as independent contractors
and independent employers. No provision of this License shall create or be
construed as creating a partnership, joint venture, or agency relationship
between the parties. No party shall have the authority to act for or bind the
other party in any respect.
     12.12 Survival. Immediately upon the termination or expiration of this
License, except for certain rights granted for the Post-termination Period
described in Section 8.3 hereof, all the Company’s rights under this License
shall terminate; provided, however, the obligations of the Parties that have
accrued prior to the effective date of termination or expiration of this License
(e.g., the Company’s obligation to report and make payments on Net Sales and to
reimburse the University for costs) and the obligations specified in
Sections 5.4 of the License shall survive.

16



--------------------------------------------------------------------------------



 



     12.13 Collection Costs and Attorneys’ Fees. If a party shall fail to
perform an obligation or otherwise breaches one or more of the terms of this
License, and such breach is not due in whole or part to the acts or omissions of
the non-breaching party, the other party may recover from the non-performing
breaching party all its costs (including actual attorneys’ and investigative
fees) to enforce the terms of this License.
     12.14 Arbitration. The University and the Company agree that any dispute or
controversy between the parties arising out of or relating to this Agreement
(excepting any dispute relating to the validity, enforceability or infringement
of any patent) shall be finally settled by binding arbitration in Denver,
Colorado, under the then-current Commercial Agreement Arbitration Rules of the
American Arbitration Association. The arbitration shall be conducted by one (1)
arbitrator who is a former federal or state court judge, appointed in accordance
with such Rules. The arbitrator shall determine what discovery will be
permitted, based on the principle of limiting the cost and time which the
parties must expend on discovery; provided, the arbitrator shall permit such
discovery as the arbitrator deems necessary to achieve an equitable resolution
of the dispute. The decision and/or award rendered by the arbitrator shall be
written, final and non-appealable and may be entered in any court of competent
jurisdiction. The parties agree that, any provision of applicable law
notwithstanding, they will not request, and the arbitrator shall have no
authority to award, punitive or exemplary damages against any party. The costs
of any arbitration, including administrative fees and fees of the arbitrator,
shall be shared equally by the parties. Each party shall bear the cost of its
own attorneys and expert fees. The decision of the arbitrator shall be finalized
within a one (1) year time period from the date of submission to arbitration
unless otherwise agreed upon by both parties. A disputed performance or
suspended performances pending the resolution of the arbitration must be
completed within a reasonable time period following the final decision of the
arbitrator, and the arbitrator shall not order termination of the agreement for
breach unless such breach is not cured and disputed or suspended performance is
not completed within a reasonable time (as determined by the arbitrator)
following the final decision of the arbitrator.
     IN WITNESS WHEREOF, the parties have caused this License to be duly
executed by their respective authorized representatives.
REGENTS OF THE UNIVERSITY OF MINNESOTA

                 
By:
  /s/ Michael F. Moore            
 
               
 
  Michael F. Moore            
 
  Director of Health Technologies            

MAXYGEN, INC.

             
By:
  /s/ Russel J. Howard        
 
           
 
  Russel J. Howard        
 
  Chief Executive Officer        

17



--------------------------------------------------------------------------------



 



SCHEDULE A
1. Patent and Patent Applications.
     (a) The following Patents issued prior to the Effective Date of this
License:

                  Maxygen Share Patent   Issued   of Patent Costs
[****]
  [****]   [****]
[****]
  [****]   [****]

     (b) The following Patent Applications:

                  Maxygen Share Patent Application No.   Filed   of Patent Costs
[****]
  [****]   [****]
[****]
  [****]   [****]      
[****]
  [****]   [****]
[****]
  [****]   [****]      
[****]
  [****]   [****]
[****]
  [****]   [****]
[****]
  [****]   [****]      
[****]
  [****]   [****]
[****]
  [****]   [****]      
[****]
  [****]   [****]
[****]
  [****]   [****]

     (c) The following Patent Applications:

                  Maxygen Share Patent Application No.   Filed   of Patent Costs
[****]
  [****]   [****]
[****]
  [****]   [****]
[****]
  [****]   [****]
[****]
  [****]   [****]

     and with respect to each of (a), (b) and (c) above, all divisions
(including, without limitation, any divisional of U.S. Patent Application Serial
No.[****]), continuations, continuations-in-part, patents of addition, and
substitutions of, such Patent Applications, all
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

18



--------------------------------------------------------------------------------



 



Patent Applications claiming priority from such patent applications and all
Patents issuing on any of such Patent Applications and all foreign-counterparts
of any of the preceding.
In each case, the Company shall be obligated to pay the specified proportion of
patent costs only if the particular Patent Application or Patent contains claims
directed to [****].
2. Field of Use.
     (A) [****]; and
     (B) [****];
in each case, with the further proviso [****].
3. Sublicense Rights. The Company may grant and authorize sublicenses of the
Licensed Patent Rights, provided each such sublicensee shall agree in writing to
be bound by terms and conditions not inconsistent with the terms and conditions
of this Agreement.
4. Reimbursement of Patent Prosecution Costs.
     (a) Incurred Pre-license. The Company shall pay to the University $[****]
in reimbursement of certain patent prosecution costs incurred with regard to the
Licensed Patent Rights prior to the Effective Date of this License.
     (b) Incurred During the Term of the License. With regard to the Patent
Applications and Patents described in Section [****] of this Schedule A, the
Company shall reimburse the University for a share of the University’s total
costs and expenses (including legal expenses) incurred after the Effective Date
during the term of this License Agreement to prosecute and to maintain the
Patents and Patent Application(s) under Section [****] of Schedule A in
accordance with the percentage of related costs as set forth for each Patent or
Patent Application in such subsections. With regard to the Patent Applications
and Patents listed in Section [****] of this Schedule A, in each case, the
applicable percentage of related costs set forth in Section [****] of this
Schedule A, the Company shall pay costs and expenses incurred from the date of
filing and during the term of this License Agreement to prosecute such Patent
Application(s) and to maintain such Patent(s).
In addition, Company agrees to reimburse the University for reasonable,
documented costs incurred by the University for reviewing and amending the
License Agreement and entering into this Amended and Restated Agreement, which
amount shall in no event exceed $[****].
5. Payments to the University.
     (a) Up-front Payment: $[****]
     (b) Royalties:
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

19



--------------------------------------------------------------------------------



 



          (1) Rate. Royalties will be due on a Product-by-Product basis on
annual Net Sales of the applicable Product, as follows:
               (i) [****]% for annual Net Sales up to $[****]
               (ii) [****]% for those annual Net Sales from $[****]-[****]
               (iii) [****]% for those annual Net Sales from $[****]-[****]
               (iv) [****]% for those annual Net Sales over $[****]
          (2) Royalty on Pending or Valid Claims. The royalties set forth in
Section 5(b)(1) above shall only be due with regard to Products within the scope
of a pending Valid Claim in an application and/or issued Valid Claims of a
patent in the country such Products are made or sold.
          (3) Royalty Term. The obligation of the Company to pay royalties under
this Agreement shall continue on a Product by Product and country-by-country
basis, for so long as there exists an issued Valid Claim covering such Product
in the country of manufacture or sale.
          (4) One Royalty; Non-Royalty Sales. Only one royalty shall be paid to
the University with respect to a particular Product subject to royalties under
this Section 5(b), without regard to whether more than one Valid Claim within
the Licensed Patents is applicable to such Product. It is understood that
royalties shall only be payable under this Agreement with respect to Products
the manufacture, sale or use is within the scope a Valid Claim within the
Licensed Patents in the country for which such Product is made or sold. In no
event shall more than one royalty be due hereunder with respect to any Product
unit. It is understood that no royalty shall be due to the University with
respect to sales or other transfers of Products for use as samples, in research
and development, clinical trials, compassionate sales, or indigent programs.
          (5) Combination Products. In the event that a Product is sold in
combination as a single product with another product, active component or
ingredient whose sale and use are not covered by a Valid Claim of the Product in
the country for which the combination product is sold, Net Sales from such sales
for purposes of calculating the amounts due under Section 5(b)(1) above shall be
calculated by multiplying the Net Sales of that combination by the fraction A/(A
+ B), where A is the gross selling price of the Product sold separately and B is
the gross selling price of the other product, active component or ingredient
sold separately. In the event that no such separate sales are made by the
Company or its sublicensee, Net Sales for royalty determination shall be as
reasonably allocated by the Company between such Product and such other product,
active component or ingredient, based upon their relative importance and
proprietary protection.
          (5) Third Party Obligations. If the Company or its sublicensees pay a
third party to obtain a license to intellectual property rights or other
technologies which the Company, or its Sublicensee, in its reasonable judgment,
determines are necessary or useful to make, use or
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

20



--------------------------------------------------------------------------------



 



sell a Product, the Company may offset up to a maximum of [****] of such amounts
against royalties due to the University under this Agreement.
     (c) Milestone Payments. The Company will make milestone payments to the
University as follows for the first Product:
$[****] upon filing of the first IND
$[****] upon initiation of the first Phase III clinical trial
$[****] upon approval of the first BLA
     (d) Annual License Fee: $[****] due each anniversary of the Effective Date
during the Term of the Agreement.
     (e) Additional Payment: $[****] payable in two equal installments of
$[****], with the first such installment due following the Amendment Date, and
the second installment due following the first anniversary of the Amendment
Date, in each case, within [****] days following the receipt of an invoice for
the applicable amount.
6. Territory. [****].
 

*   Certain information on this page has been omitted and filed separately with
the commision. Confidence treatment has been requested with respect to the
omitted portions.

21



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Report

22